DETAILED ACTION
Status of the Application
	This Office Action is in response to the Applicants’ filing on 03/17/2021.  Claim 17 has been amended.  No claims have been cancelled or newly added.  Accordingly, claims 1-18 are currently pending and examined below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “controller” in claims 1-16.  The prior 35 U.S.C. 112(f) interpretation of “controller” in claims 17 and 18 has been withdrawn in light of the amendments stating that the controller comprises a processor and a memory.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The above-referenced claim limitation has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “controller”.  Furthermore, the generic placeholder is not preceded by structural modifiers.
Since the claim limitation invokes 35 U.S.C. 112(f), claims 1-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Controller” – ¶35 “it is understood that the term controller / control unit refers to a hardware device that includes a memory and a processor.”  Thus, the Examiner interprets “controller” as a hardware device that includes at least a memory and a processor.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reason for Allowance
Claims 1-18 are allowed.  The prior art does not sufficiently teach or suggest the claimed limitations in the entirety as presented in the current application.  The allowable subject matters found in the claims that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations of the independent claims as specifically claimed.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art does not appear to teach wherein a system is configured to verify the normal operation of a brake booster negative pressure sensor by indirectly sensing the booster negative pressure via other sensors within a vehicle.
	The closest prior art of record appears to be Calnek et al. (US 2010/0193311 A1, hereinafter “Calnek”), Miyawaki et al. (JP 2016124321 A, hereinafter “Miyawaki”, submitted by 
	Calnek discloses an apparatus and method for providing supplemental vacuum to a brake booster when a booster vacuum falls below a threshold level.  Calnek teaches that typically, when the booster vacuum level falls below the threshold value, a supplemental brake assist system is used for compensation, such as a low vacuum brake assist (LVBA).  The apparatus and system of Calnek provides supplemental vacuum to the brake booster so that the LVBA does not need to be engaged during braking.  Calnek is silent regarding any malfunction of a brake booster negative pressure sensor, indirect measuring of booster negative pressure, and switching of the LVBA to a non-control state after it has used values of a malfunctioning brake booster negative pressure sensor.
	Miyawaki discloses determining the presence an off-set failure of a booster negative pressure sensor by measuring values of other sensors within a vehicle’s system.  The method of Miyawaki specifically detects an abnormality of a booster negative pressure sensor rather than confirming the normal operation of the sensor by measuring values of other sensors within the vehicle’s system.  Miyawaki does not disclose an LVBA or electronic stability control (ESC) that could be controlled based on a determination regarding the status of the booster negative pressure sensor.
	Ohsaki discloses a booster negative pressure controller that is configured to provide for the normal operation of a braking system despite the failure of a booster negative pressure sensor.  The system of Ohsaki measures parameters related to a brake booster’s operation, including throttle valve position, airflow sensing, and intake manifold pressure.  By measuring these parameters, the system of Ohsaki may determine that a brake booster is capable of 
	Wang discloses a system that determines whether a booster vacuum sensor has failed based on measuring related parameters, including an engine vacuum signal and a throttle position signal.  The system of Wang is configured to determine, for example, that the vacuum in a brake booster should be increasing when the vehicle’s throttle is open and the engine vacuum has increased.  If the system determines that the vacuum in the brake booster is not increasing during such a time, then the system concludes that the sensor is faulty.  Wang does not disclose an LVBA or an ESC that could be controlled based on a determination regarding the status of the booster negative pressure sensor.
	In light of the references listed above, it can be seen that claim 17 contains allowable subject matter, and it is noted that claim 17 is broader in scope than claim 1.  Claim 17 is allowable because the prior art does not disclose or render obvious a system that contains the specific structures of claim 17 wherein normal operation of a brake booster negative pressure sensor is verified by sensor values that indirectly measure the brake booster negative pressure.

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is 
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669     

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669